  Case 16-82211      Doc 87       Filed 02/21/19 Entered 02/21/19 10:51:09           Desc Main
                                    Document     Page 1 of 5




                         UNITED STATES BANKRUPTCY COURT
                          NORTHERN DISTRICT OF ILLINIOS


In re: BRANDON ELY                           §       Case No. 16-82211
                                             §
                                             §
             Debtor(s)                       §
        CHAPTER 13 STANDING TRUSTEE'S FINAL REPORT AND ACCOUNT


Lydia S. Meyer, Chapter 13 Trustee, submits the following Final Report and Account of the
administration of the estate pursuant to 11 U.S.C § 1302(b)(1). The Trustee declares as follows:

       1) The case was filed on 09/20/2016.

       2) The plan was confirmed on 11/20/2017.

       3) The plan was modified by order after confirmation pursuant to 11 U.S.C § 1329 on
          08/16/2018.

       4) The Trustee filed action to remedy default by the debtor(s) in performance under the
          plan on 07/05/2018, 11/29/2018, 12/13/2018.

       5) The case was dismissed on 12/13/2018.

       6) Number of months from filing or conversion to last payment: 24.

       7) Number of months case was pending: 29.

       8) Total value of assets abandoned by court order: NA.

       9) Total value of assets exempted: $14,598.00.

       10) Amount of unsecured claims discharged without full payment: $0.00.

       11) All checks distributed by the Trustee relating to this case have cleared the bank.




UST Form 101-13-FR-S (9/1/2009)
  Case 16-82211      Doc 87       Filed 02/21/19 Entered 02/21/19 10:51:09           Desc Main
                                    Document     Page 2 of 5




Receipts:
      Total paid by or on behalf of the debtor(s)            $ 14,140.00
      Less amount refunded to debtor(s)                          $ 25.00
NET RECEIPTS                                                                        $ 14,115.00



Expenses of Administration:

       Attorney's Fees Paid Through the Plan                  $ 4,000.00
       Court Costs                                                 $ 0.00
       Trustee Expenses & Compensation                        $ 1,191.10
       Other                                                       $ 0.00

TOTAL EXPENSES OF ADMINISTRATION                                                     $ 5,191.10

Attorney fees paid and disclosed by debtor(s):                       $ 0.00



Scheduled Creditors:
Creditor                                        Claim        Claim          Claim    Principal     Interest
Name                                Class   Scheduled     Asserted       Allowed         Paid         Paid
ERIC PRATT LAW FIRM P.C.            Lgl      4,000.00     4,000.00       4,000.00    4,000.00         0.00
FIFTH THIRD BANK                    Sec     13,000.00    16,652.60      16,652.60    3,825.08     1,452.01
FIFTH THIRD BANK                    Uns          0.00         0.00           0.00        0.00         0.00
LOANCARE LLC                        Sec      4,500.00     5,222.58           0.00        0.00         0.00
LOANCARE LLC                        Sec          0.00   145,668.09           0.00        0.00         0.00
WELLS FARGO DEALER SERVICES         Sec      9,700.00    10,000.00      10,000.00    2,641.30     1,005.51
WELLS FARGO DEALER SERVICES         Uns          0.00       852.09         852.09        0.00         0.00
INTERNAL REVENUE SERVICE            Pri     13,000.00     5,681.30       5,681.30        0.00         0.00
INTERNAL REVENUE SERVICE            Uns          0.00     1,787.88       1,787.88        0.00         0.00
AT&T MOBILITY II LLC % AT&T         Uns      2,100.00     2,038.49       2,038.49        0.00         0.00
BK OF AMER                          Uns          0.00          NA             NA         0.00         0.00
CAP1 / BSTBY                        Uns          0.00          NA             NA         0.00         0.00
CAPITAL ONE BANK USA NA             Uns      2,113.00     2,113.34       2,113.34        0.00         0.00
CASHNETUSA                          Uns        800.00       924.00         924.00        0.00         0.00
CCI                                 Uns      1,130.00          NA             NA         0.00         0.00
CENTRAL LOAN ADMIN & R              Uns          0.00          NA             NA         0.00         0.00
COMMONWEALTH EDISON CO              Uns        600.00     1,130.96       1,130.96        0.00         0.00
DSNB MACYS                          Uns          0.00          NA             NA         0.00         0.00



UST Form 101-13-FR-S (9/1/2009)
  Case 16-82211      Doc 87       Filed 02/21/19 Entered 02/21/19 10:51:09      Desc Main
                                    Document     Page 3 of 5




Scheduled Creditors:
Creditor                                        Claim        Claim      Claim   Principal   Interest
Name                                Class   Scheduled     Asserted   Allowed        Paid       Paid
ENHANCED RECOVERY CO L              Uns      2,038.00          NA         NA        0.00       0.00
FEDERAL LOAN SERVICING              Uns          0.00          NA         NA        0.00       0.00
GREAT AMERICAN FINANCE              Uns          0.00          NA         NA        0.00       0.00
MONTEREY FIN                        Uns          0.00          NA         NA        0.00       0.00
NATIONWIDE CAC LLC                  Uns          0.00          NA         NA        0.00       0.00
NORTHWEST COLLECTORS                Uns          0.00          NA         NA        0.00       0.00
PERSONAL FINANCE COMPANY            Uns      3,716.00     3,715.59   3,715.59       0.00       0.00
RELIANT CAP                         Uns        800.00          NA         NA        0.00       0.00
SNCHNFIN                            Uns        100.00          NA         NA        0.00       0.00
STELLAR RECOVERY INC                Uns          0.00          NA         NA        0.00       0.00
U.S. DEPARTMENT OF EDUCATION        Uns          0.00   131,831.79       0.00       0.00       0.00
WEBBANK / FINGERHUT                 Uns         40.00          NA         NA        0.00       0.00
TENESHA ELY                         Uns          0.00          NA         NA        0.00       0.00




UST Form 101-13-FR-S (9/1/2009)
  Case 16-82211      Doc 87       Filed 02/21/19 Entered 02/21/19 10:51:09     Desc Main
                                    Document     Page 4 of 5




Summary of Disbursements to Creditors:

                                               Claim             Principal           Interest
                                               Allowed           Paid                Paid
Secured Payments:
      Mortgage Ongoing                               $ 0.00           $ 0.00             $ 0.00
      Mortgage Arrearage                             $ 0.00           $ 0.00             $ 0.00
      Debt Secured by Vehicle                  $ 26,652.60       $ 6,466.38         $ 2,457.52
      All Other Secured                              $ 0.00           $ 0.00             $ 0.00
TOTAL SECURED:                                 $ 26,652.60       $ 6,466.38         $ 2,457.52

Priority Unsecured Payments:
        Domestic Support Arrearage                   $ 0.00          $ 0.00                $ 0.00
        Domestic Support Ongoing                     $ 0.00          $ 0.00                $ 0.00
        All Other Priority                      $ 5,681.30           $ 0.00                $ 0.00
TOTAL PRIORITY:                                 $ 5,681.30           $ 0.00                $ 0.00

GENERAL UNSECURED PAYMENTS:                    $ 12,562.35           $ 0.00                $ 0.00



Disbursements:

       Expenses of Administration               $ 5,191.10
       Disbursements to Creditors               $ 8,923.90

TOTAL DISBURSEMENTS:                                            $ 14,115.00




UST Form 101-13-FR-S (9/1/2009)
  Case 16-82211        Doc 87      Filed 02/21/19 Entered 02/21/19 10:51:09               Desc Main
                                     Document     Page 5 of 5




        12) The Trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009,
the estate has been fully administered, the foregoing summary is true and complete, and all
administrative matters for which the Trustee is responsible have been completed. The Trustee
requests a final decree be entered that discharges the Trustee and grants such other relief as may
be just and proper.




Date: 02/21/2019                        By: /s/ Lydia S. Meyer
                                                 Trustee

STATEMENT: This Uniform Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (9/1/2009)
